DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "grouping location".  There is insufficient antecedent basis for this limitation in the claim and it is unclear what is considered a grouping location. 
Claims 10 and 18 recite “placing the item into at the transfer system”, and it is unclear if the item is being placed into the transfer system or into something else. 
Claims 11 and 19 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreau et al. (US 10017285). 
Regarding claim 8, Boudreau et al. (US 10017285) teaches a method comprising: 
- picking an item from an item input region (Fig. 2 #16 “first item location”) from a statically positioned (Col. 9 lines 12-19, 40-42) robotic system (Fig. 2 #20 “grouping manipulator”); 
- orienting the item (Col. 9 lines 33-36), using the robotic system (Fig. 2 #20 “grouping manipulator”), into a transfer position (Col. 10 lines 1-6); 
- transferring the item (Col. 11 lines 24-26) to a receiving mechanism (Fig. 3a #36 “end effector”) of an item sortation unit (Fig. 2 unit of #30 “placing manipulator”); 
- translating the item (Col. 11 lines 4-7), using the item sortation unit (Fig. 2 unit of #30 “placing manipulator”), to a designated item tote (Fig. 2 #15a “container”) of an array of item totes (Fig. 2 #15 “receiving station”); and 
- depositing the item into the item tote (Col. 11 lines 7-10). 
Regarding claim 10, Boudreau et al. (US 10017285) teaches a method wherein orienting the item (Col. 9 lines 33-36) comprises orienting into the transfer position (Col. 10 lines 18-23) at a transfer system (Fig. 2 #18 “grouping station”); and wherein transferring the item (Col. 11 lines 24-26) to the receiving mechanism (Fig. 3a #36 “end effector”) comprises, at the robotic system (Fig. 2 #20 “grouping manipulator”), placing the item into at the transfer system (Col. 9 lines 29-30), and, at the item sortation unit (Fig. 2 unit of #30 “placing manipulator”), retrieving the item from the transfer system (Col. 11 lines 5-8). 
Regarding claim 11, Boudreau et al. (US 10017285) teaches a method wherein the receiving mechanism (Fig. 3a #36 “end effector”) is a slotted item tray (Fig. 3a #38b “lower fingers”) and wherein the transfer system (Fig. 2 #18 “grouping station”) is a slotted transfer tray (Fig. 3a #18 comprising #18a “slits”); and wherein retrieving the item from the transfer system (Col. 11 lines 5-8) comprises moving the slotted item tray through the slotted transfer tray (Fig. 3a moving #38b through #18a, Col. 11 lines 44-46) to collect the item into the slotted transfer tray (Col. 11 lines 44-49). 
Regarding claim 13, Boudreau et al. (US 10017285) teaches a method wherein, while orienting the item (Col. 9 lines 33-36) with the robotic system (Fig. 2 #20 “grouping manipulator”), determining an identifier of the item (Col. 12 lines 30-33) and determining the designated item tote based on the identifier (Col. 12 lines 30-42). 
Regarding claim 15, Boudreau et al. (US 10017285) teaches a method further comprising dynamically assigning grouping location (Col. 14 line 58-Col. 15 line 5) within the item tote array (Fig. 2 #15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 10017285) in view of Stallman et al. (US 10217074). 
Regarding claim 1, Boudreau et al. (US 10017285) teaches a system comprising: 
- an item selection unit (Col. 8 lines 59-66) with a robotic pick-and-place machine (Fig. 2 #20 “grouping manipulator”) positioned adjacent to a defined input item region (Fig. 2 #16 “first item location”); 
- an item sortation unit (Col. 11 lines 4-22) comprising a horizontal multi-degree-of-freedom (Col. 11 lines 14-15) gantry system (Fig. 2 #30 “placing manipulator”) and an item tote array (Fig. 2 #15 “receiving station”), wherein the horizontal gantry system is positioned above the item tote array (Fig. 2 #30 positioned above #15); 
- wherein the item sortation unit further comprises an item holding and depositing system (Fig. 3a #36 “end effector”) that is coupled to and actuated by the gantry system (Fig. 2 #36 coupled to #30, Col. 11 lines 21-26); and 
- a control system (Col. 12 lines 24-27), that causes the item selection unit to grasp an item (Col. 12 lines 24-30, 34-36), orient the item into a transfer position (Col. 9 lines 30-36), transfer the item to the item sortation unit (Col. 12 lines 37-38), translate the item to a designated item tote in the item tote array (Col. 12 lines 38-39), and deposit the item into the item tote (Col. 12 lines 39-40). 
Boudreau et al. (US 10017285) lacks teaching a control system comprising one or more processors and one or more non-transitory computer readable mediums storing instructions that are executed by one or more computer processors. 
Stallman et al. (US 10217074) teaches a system comprising a control system (Fig. 16 #570 “controller”) comprising one or more processors (Col. 21 lines 41-44) and one or more non-transitory computer readable mediums (Col. 34 lines 22-28) storing instructions that are executed by one or more computer processors (Col. 34 lines 40-47). Stallman et al. explains that the control system may be provided with one or more processors and one or more non-transitory computer readable mediums in order to store instructions that, when executed by a processor, allow the system to perform its intended functions (Col. 32 line 62-Col. 33 line 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include a control system comprising one or more processors and one or more non-transitory computer readable mediums storing instructions that are executed by one or more computer processors as taught by Stallman et al. (US 10217074) in order to store instructions that, when executed, allow the system to perform its intended functions. 
Regarding claim 2, Boudreau et al. (US 10017285) teaches a system wherein a reachable range of the pick-and-place machine (Fig. 2 range of #20) overlaps with a reachable range of the item holding and depositing system when actuated by the gantry system (Fig. 2 range of #20 overlaps with range of #30 in area above #18). 
Regarding claim 3, Boudreau et al. (US 10017285) teaches a system further comprising a transfer system (Fig. 2 #18 “grouping station”) positioned between the item selection unit and the item sortation unit (Fig. 2 #18 positioned between #20 and #30). 
Regarding claim 4, Boudreau et al. (US 10017285) teaches a system wherein the transfer system (Fig. 2 #18 “grouping station”) comprises a slotted transfer tray (Fig. 3a #18 comprising #18a “slits”); and wherein the item holding and depositing system (Fig. 3a #36 “end effector”) is a slotted item tray (Fig. 3a #38b “lower fingers”). 
Regarding claim 5, Boudreau et al. (US 10017285) teaches a system wherein the item holding and depositing system (Fig. 3a #36 “end effector”) is a rotationally actuated (Col. 11 lines 15-20) system (Col. 11 lines 24-27). 
Boudreau et al. (US 10017285) lacks explicitly stating that the item holding and depositing system is an item container. Boudreau et al. does however state that the item holding and depositing system (Fig. 3a #36) is designed to pick the items, hold the items, and release the items, and the nature of this device may vary in accordance with the characteristics of the item to be picked, retained and released (Col. 11 lines 24-31). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include an item holding and depositing system which is a rotationally actuated item container, had an item container been an appropriate system in accordance with the characteristics of the item to be picked, retained and released. 
Regarding claim 6, Boudreau et al. (US 10017285) teaches a system wherein the item holding and depositing system (Fig. 3a #36 “end effector”) is a sorting robotic pick-and-place machine (Col. 11 lines 21-28). 
Regarding claim 7, Boudreau et al. (US 10017285) lacks explicitly teaching that the item sortation unit comprises a tote capacity sensor. Boudreau et al. does however state that the items are inserted into the totes until the totes are filled (Col. 12 lines 43-47). 
Stallman et al. (US 10217074) teaches a system wherein the item sortation unit further comprises a tote capacity sensor (Col. 4 line 66-Col. 5 line 6). Stallman et al. explains that a capacity may be reached based on weight, the occupation of the items therein, etc. (Col. 5 lines 1-6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include a tote capacity sensor as taught by Stallman et al. (US 10217074) in order to provide a metric which may determine when the totes are filled with items. 
Regarding claim 14, Boudreau et al. (US 10017285) lacks teaching a method further comprising sensing capacity of the array of item totes and signaling changing of an item tote when a capacity condition is satisfied. Boudreau et al. does however state that the items are inserted into the totes until the totes are filled (Col. 12 lines 43-47). 
Stallman et al. (US 10217074) teaches a method comprising sensing capacity of the array of item totes (Col. 4 line 66-Col. 5 line 6) and signaling changing of an item tote when a capacity condition is satisfied (Col. 4 lines 59-63, Col. 5 lines 20-29). Stallman et al. explains that a capacity may be reached based on weight, the occupation of the items therein, etc. (Col. 5 lines 1-6), and multiple totes may be used to perform multiple sorting operations (Col. 5 lines 20-26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include sensing capacity of the array of item totes and signaling changing of an item tote when a capacity condition is satisfied as taught by Stallman et al. (US 10217074) in order to provide a metric which may determine when the totes are filled with items and continue to sort items to new totes. 
Regarding claim 16, Boudreau et al. (US 10017285) teaches a control system (Col. 12 lines 24-27) that causes: 
picking an item from an item input region (Fig. 2 #16 “first item location”) from a statically positioned (Col. 9 lines 40-42) robotic system (Fig. 2 #20 “grouping manipulator”); 
- orienting the item (Col. 9 lines 33-36), using the robotic system (Fig. 2 #20 “grouping manipulator”), into a transfer position (Col. 10 lines 1-6); 
- transferring the item (Col. 11 lines 24-26) to a receiving mechanism (Fig. 3a #36 “end effector”) of an item sortation unit (Fig. 2 unit of #30 “placing manipulator”); 
- translating the item (Col. 11 lines 4-7), using the item sortation unit (Fig. 2 unit of #30 “placing manipulator”), to a designated item tote (Fig. 2 #15a “container”) of an array of item totes (Fig. 2 #15 “receiving station”); and 
- depositing the item into the item tote (Col. 11 lines 7-10). 
Boudreau et al. (US 10017285) lacks teaching a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing platform, cause the computing platform to perform the instructions. 
Stallman et al. (US 10217074) teaches a non-transitory computer readable mediums (Col. 34 lines 22-28) storing instructions that, when executed by one or more computer processors of a computing platform (Col. 34 lines 40-47), cause the computing platform the instructions (Col. 32 line 62-Col. 33 line 1). Stallman et al. explains that the control system may be provided with one or more computer processors and one or more non-transitory computer readable mediums in order to store instructions that, when executed by a computer processor, allow the system to perform its intended functions (Col. 32 line 62-Col. 33 line 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include a control system comprising a non-transitory computer-readable medium storing instructions that may be executed by one or more computer processors of a computing platform as taught by Stallman et al. (US 10217074) in order to store instructions that, when executed, allow the system to perform its intended functions. 
Regarding claim 18, Boudreau et al. (US 10017285) teaches a control system wherein orienting the item (Col. 9 lines 33-36) comprises orienting into the transfer position (Col. 10 lines 18-23) at a transfer system (Fig. 2 #18 “grouping station”); and wherein transferring the item (Col. 11 lines 24-26) to the receiving mechanism (Fig. 3a #36 “end effector”) comprises, at the robotic system (Fig. 2 #20 “grouping manipulator”), placing the item into at the transfer system (Col. 9 lines 29-30), and, at the item sortation unit (Fig. 2 unit of #30 “placing manipulator”), retrieving the item from the transfer system (Col. 11 lines 5-8). 
Regarding claim 19, Boudreau et al. (US 10017285) teaches a control system wherein the receiving mechanism (Fig. 3a #36 “end effector”) is a slotted item tray (Fig. 3a #38b “lower fingers”) and wherein the transfer system (Fig. 2 #18 “grouping station”) is a slotted transfer tray (Fig. 3a #18 comprising #18a “slits”); and wherein retrieving the item from the transfer system (Col. 11 lines 5-8) comprises moving the slotted item tray through the slotted transfer tray (Fig. 3a moving #38b through #18a, Col. 11 lines 44-46) to collect the item into the slotted transfer tray (Col. 11 lines 44-49). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 10017285) in view of Fallas (US 8997438). 
Regarding claim 9, Boudreau et al. (US 10017285) lacks teaching a method wherein orienting the item comprises orienting into the transfer position above the receiving mechanism; and wherein transferring the item to the receiving mechanism comprises, at the robotic system, placing the item into the receiving mechanism. 
Fallas (US 8997438) teaches a method wherein orienting an item (Col. 3 lines 12-15) comprises orienting into the transfer position (Col. 3 lines 34-48) above the receiving mechanism (Fig. 1A #140a-b); and wherein transferring the item to the receiving mechanism (Col. 3 lines 44-45) comprises, at the robotic system (Fig. 1A #120), placing the item into the receiving mechanism (Fig. 1A #140a-b, Col. 3 lines 44-45). Fallas (US 8997438) explains this process speeds up the packing of items (Col. 3 lines 39-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include orienting into the transfer position above the receiving mechanism; and wherein transferring the item to the receiving mechanism comprises, at the robotic system, placing the item into the receiving mechanism as taught by Fallas (US 8997438) in order to speed up the process of transferring items to totes. 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 10017285) in view of Wagner et al. (US 2020/0160011). 
Regarding claim 12, Boudreau et al. (US 10017285) lacks teaching a method further comprising, while orienting the item, determining dimensional properties of the item; and wherein orienting the item comprises orienting the item into a transfer position for controlled item depositing into an item tote based on the dimensional properties. 
Wagner et al. (US 2020/0160011) teaches a method further comprising, while orienting the item (Paragraph 0109 lines 4-18), determining dimensional properties of the item (Paragraph 0099 lines 1-11); and wherein orienting the item comprises orienting the item into a transfer position for controlled item depositing (Paragraph 0103 lines 4-15) into an item tote (Paragraph 0137 lines 5-9) based on the dimensional properties (Paragraph 0144 lines 3-10). Wagner et al. states that the items may be directed to an item tote based on a parameter such as size (Paragraph 0144 lines 3-6), wherein the totes (components) are particularly suited for certain sized objects (Paragraph 0144 lines 8-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include determining dimensional properties of the item and orienting the item into a transfer position for controlled item depositing into an item tote based on the dimensional properties as taught by Wagner et al. (US 2020/0160011) in order to direct items into totes which are best suited for objects of certain dimensions. 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 10017285) in view of Stallman et al. (US 10217074) and further in view of Fallas (US 8997438). 
Regarding claim 17, Boudreau et al. (US 10017285) lacks teaching a control system wherein orienting the item comprises orienting into the transfer position above the receiving mechanism; and wherein transferring the item to the receiving mechanism comprises, at the robotic system, placing the item into the receiving mechanism. 
Fallas (US 8997438) teaches a control system wherein orienting an item (Col. 3 lines 12-15) comprises orienting into the transfer position (Col. 3 lines 34-48) above the receiving mechanism (Fig. 1A #140a-b); and wherein transferring the item to the receiving mechanism (Col. 3 lines 44-45) comprises, at the robotic system (Fig. 1A #120), placing the item into the receiving mechanism (Fig. 1A #140a-b, Col. 3 lines 44-45). Fallas (US 8997438) explains this process speeds up the packing of items (Col. 3 lines 39-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include orienting into the transfer position above the receiving mechanism; and wherein transferring the item to the receiving mechanism comprises, at the robotic system, placing the item into the receiving mechanism as taught by Fallas (US 8997438) in order to speed up the process of transferring items to totes. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreau et al. (US 10017285) in view of Stallman et al. (US 10217074) and further in view of Fallas (US 8997438). 
Regarding claim 20, Boudreau et al. (US 10017285) lacks teaching a control system further comprising, while orienting the item, determining dimensional properties of the item; and wherein orienting the item comprises orienting the item into a transfer position for controlled item depositing into an item tote based on the dimensional properties. 
Wagner et al. (US 2020/0160011) teaches a control system further comprising, while orienting the item (Paragraph 0109 lines 4-18), determining dimensional properties of the item (Paragraph 0099 lines 1-11); and wherein orienting the item comprises orienting the item into a transfer position for controlled item depositing (Paragraph 0103 lines 4-15) into an item tote (Paragraph 0137 lines 5-9) based on the dimensional properties (Paragraph 0144 lines 3-10). Wagner et al. states that the items may be directed to an item tote based on a parameter such as size (Paragraph 0144 lines 3-6), wherein the totes (components) are particularly suited for certain sized objects (Paragraph 0144 lines 8-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Boudreau et al. (US 10017285) to include determining dimensional properties of the item and orienting the item into a transfer position for controlled item depositing into an item tote based on the dimensional properties as taught by Wagner et al. (US 2020/0160011) in order to direct items into totes which are best suited for objects of certain dimensions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653